Nigeria and Pakistan 
are mourning today. I should like to extend to the Governments and the 
peoples of these two friendly countries the compassion of the people of Benin 
who understand their sorrow and share their grief. 
I should like to join those who preceded me at this rostrum in 
congratulating Mr. Ganev warmly, on behalf of the Republic of Benin, on his 
outstanding election to the presidency of the General Assembly at this 
session. This is a well-deserved tribute to his country, Bulgaria, and to him 
personally. 
I should also like to congratulate his predecessor, 
Ambassador Samir Shihabi of Saudi Arabia, who presided over the forty-sixth 
session of the General Assembly so ably and efficiently. 
I wish also to pay a well-deserved tribute to the Secretary-General of 
the United Nations for his courage, his dedication and his readiness in the 
service of the ideals of the Organization. Less than a year after his 
election, Mr. Boutros Boutros-Ghali has already demonstrated his effectiveness 
and his diplomatic experience, to the admiration of the international 
community as a whole. His tireless efforts to restore peace to the various 
hotbeds of tension throughout the world deserve the active support of all the 
Members of the United Nations. His recent detailed and well-written report to 
the membership is eloquent testimony of his endeavours. 
My delegation would like once again to pay a tribute to his predecessor, 
Mr. Javier Perez de Cuellar, for his invaluable work at the service of our 
universal Organization, whose membership has continued to expand over the 
years. 
Benin welcomes the new Members of the United Nations: Armenia, 
Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, 
the Republic of Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and 
Uzbekistan. 
At the last session of the General Assembly, we unanimously welcomed the 
end of an era of confrontation and the advent of an era of international 
cooperation based on a spirit of solidarity and fraternity among the nations 
of the world. 
In that context, Benin also welcomed the advent and the admission to 
membership in the United Nations of the independent States that emerged from 
the former Soviet Union following the signing of the Minsk Agreements. 
The first ever meeting of the Security Council at the level of Heads of 
State or Government, held on 31 January 1992, marked the end of the cold war; 
at that meeting, they urged the advent of a new, more stable and more 
prosperous world order, for which the United Nations would provide the 
framework. 
Unfortunately, we have to say that this session of the Assembly is 
beginning at a time when there is an unprecedented reappearance of hotbeds of 
tension throughout the world, resulting in a situation in which peace-keeping 
activities have become the primary concern of the United Nations over the last 
10 months. These hotbeds of tension demonstrate the fragility of peace and of 
international security, at an important turning-point in our history. 
May I point out here that the Security Council, in its statement of 
31 January 1992, indicated that the development of the democratic movement and 
the promotion of respect for human rights would help make the world more 
stable and more prosperous. 
My delegation would like to reaffirm that the international community, 
while welcoming the emergence of new nations as a result of the affirmation of 
the unbreakable will of peoples to regain freedom, dignity and justice through 
respect for their own cultural and political values, must promote the search 
for consensus and the spirit of tolerance and dialogue which can still today 
provide the basis for a peaceful transition. 
Negotiation prevailing over the use of force, trade over exploitation, 
freedom over constraints: those are the approaches that should guide each of 
our countries so that the capacity of the Organization in the areas of 
preventive diplomacy, peacemaking and peace-keeping can be enhanced. 
We often say that our planet is sick. It is sick because of delayed 
development resulting from financial, technological, scientific and ecological 
imbalances between the northern and southern hemispheres. It is sick because 
of social injustice and because of extreme poverty that dehumanize so many 
peoples that are referred to as "developing peoples". 
To all these ills, aggravated today by the resurgence of nationalism, we 
must add new kinds of illnesses that are decimating our peoples throughout the 
world. It is therefore essential that States regain control and contribute 
individually and collectively to the strengthening of international peace and 
security. 
Against this backdrop, the Secretary-General's report, "An Agenda for 
Peace", submitted pursuant to the statement agreed by the summit meeting of 
the Security Council on 31 January 1992, offers us food for thought serious 
thought and it opens up new prospects. We must all contribute to fleshing 
out that report so that our dream of a better world can become a reality in 
the years ahead. 
As for Africa, our continent has suffered too much for us not to try 
today, together, hand in hand, to join forces and use all that we have in the 
way of intelligence, courage, strength and resources, to lessen suffering, 
alleviate poverty and establish a coherent strategy for sustainable 
development. 
It is Benin's hope that all of Africa will be free of fratricidal and 
internal wars and all other conflicts that hinder our development. It is 
enough to look around us to see the tragedy of our brothers in Liberia, 
Somalia and Sudan, just to mention a few. 
From now on Africa can prove, if need be, that it can resolve its own 
conflicts when foreign interference does not complicate matters. To eliminate 
instability and insecurity in Africa, the international community must offer 
its firm support for the efforts now under way to restore peace to Liberia and 
Somalia. 
My country, which currently holds the chairmanship of the Economic 
Community of West African States (ECOWAS), has been making intensive efforts 
since August to bring those involved in the Liberian tragedy to silence their 
weapons so that we can move towards national reconciliation. Benin's only 
interest in Liberia is peace. President Soglo's efforts deserve the support 
of Africans first and foremost and then of all the major Powers and all other 
Members of the United Nations. 
Benin hopes that recent appeals from the Conference of Heads of State and 
Government of the Organization of African Unity (OAU), held from 28 June to 
2 July 1992 in Dakar, to those involved in the tragedy in Somalia and Sudan 
will be heard so that hostilities can cease and negotiations can begin, with a 
view to national reconciliation. That, we believe, is a prerequisite for 
preserving the unity and integrity of those two countries, which are also 
ravaged by famine. 
It is important to emphasize the hope inspired by the humanitarian 
actions of the United Nations to save the people of Somalia from famine. Here 
I should also like to hail the work done by all the countries and humanitarian 
organizations that have taken action in that part of the world, despite the 
threats they are exposed to in the field by the various parties to the 
conflict. In particular, we hail the efforts of Mr. Boutros Boutros-Ghali, to 
whom we are indebted for heightening awareness of that tragedy and its 
horrors. In addition, his Special Representative, Ambassador Sahnoun of 
Algeria, deserves our fraternal commendation and admiration. 
Just a few months ago, the international community welcomed the positive 
changes taking place in the situation in South Africa, changes that were 
expected to crown with success the tireless struggle of the black people of 
South Africa against a system that for more than 50 years had reduced them to 
slavery. Here I should like to reaffirm my country's unequivocal position on 
the problem of apartheid. That odious and inhuman system must be dismantled, 
in deeds and in law, to allow for the emergence of a democratic and 
multiracial South Africa, where the principle of one man, one vote, will 
become a political reality. 
Recent developments, both political and social in that country, notably 
the resumption of violence, which has already claimed hundreds of innocent 
victims, shows, unfortunately, that many difficulties and obstacles still 
have to be dealt with before apartheid can be totally dismantled. In the 
interest of international peace and security, we must encourage dialogue among 
those involved in the political situation in South Africa, who still have to 
overcome very deep political differences, while continuing at the same time to 
keep the pressure on the South African regime so that the reform processes 
that have been initiated can be continued and speeded up. 
That is how Benin understands the Security Council's adoption of 
resolution 765 (1992) on the question of South Africa, the appointment by the 
Secretary-General of a Special Representative and the sending of United 
Nations observers to that country. 
We are happy to see that the peace process in Angola, which began with 
the signing of the cease-fire agreement at Estoril, Portugal, on 31 May 1991, 
is on course. The Members of the United Nations must continue to support that 
country, which has been riven by 15 years of fratricidal war, in its efforts 
for democratization, one important stage of which will be the free elections 
scheduled for 29 and 30 September 1992, that is, tomorrow and the day after. 
The delegation of Benin welcomes the fact that the peace talks which have 
begun between the Maputo Government and RENAMO leaders have led to the signing 
at Rome on 7 August 1992 of a peace agreement between the two parties. May 
peace truly and definitively come to Mozambique so that all the sons and 
daughters of that country can tackle the job of national reconstruction. 
The Madrid Conference on peace in the Middle East portended a reasonable 
arrangement between Arabs and Israelis with a hope for lasting peace. Recent 
political changes in Israel may enable the current negotiations to evolve in a 
satisfactory manner that would be acceptable to all parties to the conflict. 
!t is our duty to encourage that needed dialogue, with a view to achieving a 
lasting peace that would guarantee the existence of the Hebrew State and a 
Palestinian State within secure borders recognized by all. 
That, of course, would presuppose our listening to both parties. It is 
in that spirit that Benin this year resumed diplomatic relations with the 
State of Israel. We are guided by our firm resolve to use our pivotal 
position as a traditional friend of the Arab States and a new partner of the 
State of Israel as a point of departure to help bring the two parties together 
as best we can. My country wholeheartedly hopes for success at the peace 
process that began in Madrid. 
A solution to the Middle East Problem also involves the consistent and 
effective implementation of Security Council resolutions 242 (1967) and 
338 (1973), emphasizing the inadmissibility of the acquisition of territory 
through war and the need to work for a just and lasting peace, enabling each 
State in the region to live in safety within boundaries that are 
internationally recognized and guaranteed by the international community, 
including Palestine and Israel. 
My country is distressed at the killing and the flagrant violations of 
human rights in Bosnia and Herzegovina stemming from the disintegration of the 
Socialist Federal Republic of Yugoslavia. 
The continuing tragedy of the peoples of that country threatens 
international peace and security and constitutes a new challenge to our 
Organization. In my Government's opinion, there are three factors that could 
have a favourable influence on efforts undertaken by the European States and 
the United Nations to restore peace in the former Yugoslavia. These are an 
immediate cessation of hostilities; respect for the territorial integrity of 
the various States that have emerged from the disintegration of the former 
Federation; and the protection of minorities. 
I would add to this our unequivocal condemnation of the intolerable 
practice of "ethnic cleansing", a practice unworthy of humankind and one of 
which each and every human being should be ashamed today. Given the 
universality of our Organization, however, my country hopes that the request 
for admission of the Federal Republic of Yugoslavia Serbia and Montenegro 
will encounter no obstacles and that the admission of that country might even 
be a catalyst for a just and lasting peace in the Balkans. 
The new spirit of consensus particularly among the permanent members of 
the Security Council and the end of the cold war have encouraged the present 
atmosphere of detente in the international political arena. In that context, 
general and complete disarmament must remain the international community's 
ultimate goal at the end of the twentieth century. 
The Republic of Benin would like to see the enormous resources devoted to 
the manufacture and purchase of weaponry shifted towards satisfying the more 
urgent need for development of the third world countries. We believe that a 
major step in that direction would be the acceptance by the international 
community particularly the arms-producing countries of the 
Secretary-General's proposal on taxing arms sales in order to offset the 
budgetary deficit of the United Nations and provide it with the resources it 
needs to carry out the work entrusted to it. My country therefore supports 
this proposal by Mr. Boutros Boutros-Ghali. Moreover, Benin supports all 
United Nations resolutions related to the reduction, limitation, and 
non-proliferation of nuclear weapons. 
It is often being said that the international community is today at a 
turning-point. The will expressed by Member States to move towards the 
solution of regional conflicts and the new feeling of urgency in the face of 
global threats to the well-being of the planet give us an historic opportunity 
to tackle the real problems we all face. 
Of course, the world economy has developed in a rather remarkable way in 
the past few years, as demonstrated, inter alia, by the extension of the 
market economy and the emergence of major economic groupings in Western Europe 
and North America. However, the international cooperation necessary to the 
creation of a new world order is not really getting under way. The imbalances 
between North and South are being exacerbated. If the current trends persist 
until the year 2000, the citizens of the richest nations of the world will 
have an average annual income of more than $13,600 while those from the least 
developed African countries will have an average per capita income of only 
$217 that is, $12 less than in 1985. This sharp decrease has already been 
seen in many countries. 
We must therefore acknowledge that the problem of the economic liberation 
of Africa is one that still faces us most acutely. All the efforts made to 
wipe out and reverse this trend towards deterioration in the economies of our 
countries have been in vain. Africa's economic horizon is darkening daily-
Here, I should like to broach the question of debt, and more specifically 
in sub-Saharan African. In one report on the debt crisis, the 
Secretary-General stressed that the heavy obligations imposed by debt 
servicing have given rise to serious budgetary problems. Public investment 
and social expenditures have suffered the results of this, and the most 
vulnerable social sectors have therefore been the most seriously affected. 
Today, our continent groans under the crushing burden of debt, which now 
amounts to more than $270 billion. In 1990, our States had to pay out 
$23 billion to service this debt. Confronted by these increasingly harsh 
resource problems, most of our States have committed themselves to structural 
adjustment programmes. These programmes do not yet have the resources that 
are truly necessary to the development of our devastated economies. That is 
why Benin appeals to the international community to take concrete, urgent 
action to reduce the debt burden of the African countries and increase 
financial flows for their development. 
Measures to ease or cancel debt in some cases debt that our countries 
find so difficult to bear should be accompanied by detailed and explicit 
programmes on the conditions for financing structural adjustment programmes 
and repaying the debt owed by our States. 
On another level, the forty-sixth session of the General Assembly, 
following consideration and final evaluation of the implementation of the 
United Nations Programme of Action for African Economic Recovery and 
Development 1986-1990 adopted the New Agenda for the Development of Africa in 
the 1990s. That was an opportunity to refocus the international community's 
interest in the socio-economic difficulties facing the countries of Africa. 
To reach the objectives of the New Agenda, it is now time for the 
international community to translate into real action the commitments that 
have been entered into and renewed so many times to support the efforts made 
by the African countries themselves to achieve autonomous growth and 
socio-economic development. Indeed, the Secretary-General has said that 
Africa is one of the five United Nations priorities for the 1990s. As to the 
other four priorities the environment, peace-keeping, the fight against drug 
abuse, and humanitarian assistance we have to say that no actual decision 
has been taken to translate this priority into action. 
My delegation feels serious concern about the situation that still 
prevails one year after the adoption of resolution 46/151 on the United 
Nations New Agenda for the Development of Africa in the 1990s. First, the 
Secretary-General's programme has not yet really been launched. Secondly, the 
follow-up mechanisms, for example, the high-level consultative group, the 
inter-agency committee and the steering committee, have not yet been set up. 
Thirdly, the study on the need for and the feasibility of establishing a 
diversification fund for African commodities has not yet been carried out, 
even though it is supposed to be the subject of a report by the 
Secretary-General to the General Assembly at its forty-eighth session. 
Lastly, the setting up of adequate financial resources is still hypothetical. 
I would like to express the ardent hope that no effort will be spared to 
ensure that by December 1992, or at the latest by January 1993, the New Agenda 
for the Development of Africa in the 1990s will emerge from its present 
lethargy and enter a truly active and dynamic phase that will live up to our 
hopes. 
To a certain extent, the Programme of Action for the Least Developed 
Countries for the 1990s is experiencing the same difficulties as the New 
Agenda for the Development of Africa in the 1990s. This will hardly help to 
improve the living and working conditions of the most vulnerable groups in the 
least developed countries. 
It is essential to continue and support efforts aimed at ensuring that 
the number of least developed countries, particularly in Africa, can be cut in 
half by the end of the twentieth century. We must thus reverse the tendency 
towards increasing the number of least developed countries, a trend that has 
been noted since the adoption of the Programme of Action in September 1990 and 
the adoption of the new criteria for classification in 1991. 
My Government feels that the International Conference on Financing 
Development could provide responses to the difficulties facing the various 
programmes and plans of action for the development of the countries of the 
South. 
For that reason, we sincerely hope that the General Assembly will, during 
this session, adopt a resolution to convene the Conference, which will be 
prepared as part of the process of intergovernmental negotiations with the 
participation of all States. The holding of such a Conference will be an 
important element in the process of strengthening the role of the United 
Nations in promoting international economic cooperation. We welcome the 
Japanese initiative to organize in 1993 an international conference on the 
development of Africa. The work of that conference should be a good 
preparatory exercise for the Conference on Financing Development. 
Benin believes that economic integration is also a response to the 
marginalization of Africa. It is essential today for our States that the 
regional economic groupings we have created in order to ensure South-South 
cooperation should be strengthened. 
Africa, determined to continue with vigour the policy it has been 
following in this sphere for effective regional and subregional economic 
cooperation and integration, is thus particularly committed to the creation of 
the African Economic Community, whose Constitution was signed by the Heads of 
State and Government on 3 June 1991 at Abuja. 
Success for this project presupposes, I believe, a commitment by each of 
our States to promote integration in the various activity sectors of our 
economies and to ensure the development and maintenance of reliable networks 
of agricultural, road and industrial infrastructures on the continent. 
Despite the economic situation of our countries, many specific actions 
have been taken to help children as part of the follow-up of the World Summit 
for Children. 
On 16 June 1992 Benin celebrated the Day of the African Child, as we had 
in 1991. Although my country had already scored some successes, the 
celebrations on that day enabled us to place even more emphasis on improving 
the health of mothers and children through the expanded vaccination programme, 
the struggle to combat malnutrition and other widespread diseases of children, 
the provision of drinking water to rural areas, the gradual reduction of 
illiteracy and the securing of access to education for all children. 
Africa aspires to development of the whole person, and to that end, we 
must be sure to involve women and children. They are, after all, the majority 
of the people of our countries on the path of progress, which can be achieved 
primarily through the education and training of young people and adults. 
Benin welcomes the action already taken by the Organization of African 
Unity (OAU), together with the United Nations Children's Fund (UNICEF), with a 
view to the holding of the International Conference on Assistance for the 
African Child, to be held at Dakar from 25 to 27 November 1992. 
Parallel with its actions in behalf of children, my Government is also 
preparing actively to mark the International Year of the Family in 1994. In 
addition, we stand ready to make a worthwhile contribution to the preparatory 
work for the World Conference on Women, to be held at Beijing in 1995. 
A few years ago each of our States, particularly the richer ones among 
us, was content to act alone at the national level in order to stop 
environmental degradation. 
Today we have to recognize that the major ecological problems we face are 
planetary in dimension and require an international approach. 
In that context, Benin welcomes the conclusions of the United Nations 
Conference on Environment and Development (UNCED), held from 3 to 14 June 1992 
at Rio de Janeiro. 
While that historic conference, in which my country took an active part, 
did not fully live up to the hopes placed in it, it did enshrine the concept 
of sustainable development and a recognition of the undeniable link that 
exists between environmental protection and economic development. 
Benin, convinced that dealing with environmental and development problems 
requires the coordination of activities, initiatives and programmes, welcomes 
the agreement reached at Rio on institutional mechanisms for following up 
UNCED decisions, particularly the establishment of a high-level commission on 
sustainable development. 
In our opinion, that commission will play an essential role in the 
implementation and follow-up of Agenda 21, adopted at Rio by the Conference. 
With a strong and competent secretariat, which could be headquartered at 
Geneva, the commission on sustainable development should make it possible, we 
believe, to coordinate, facilitate and orient intergovernmental action within 
the United Nations system in the area of environment. 
The members of the commission, to be elected by the General Assembly, 
should represent all the regional groups in the United Nations and all types 
of development. 
As well as supporting the establishment of a high-level commission on 
sustainable development, which will be the subject of a draft resolution at 
this session, Benin stresses the great importance we attach to following up 
all the decisions and recommendations of the Rio Conference. We welcome in 
advance the resolutions the Assembly will adopt in this connection, including 
that by which the Assembly will establish an intergovernmental negotiating 
committee to draft by June 1994 an international convention to combat 
desertification, particularly in Africa. We also look forward to a resolution 
on the financing of Agenda 21, whose implementation by developing countries 
will require new, additional funds. 
The Rio Declaration on Environment and Development does not reflect all 
the concerns expressed during the preparatory process for the Conference; the 
General Assembly must therefore adopt a resolution with a view to preparing an 
Earth charter to be adopted during the fiftieth anniversary of the United 
Nations in 1995, as proposed by the Secretary-General of the Conference, 
Mr. Maurice Strong. 
While cruel at times, our age can now be proud of having witnessed the 
emergence of a universal human-rights movement. An awareness of democracy is 
spreading throughout the world, a world where men and women used to be reduced 
to silence and wretchedness. Democracy is slowly becoming a reality that it 
will be difficult to ignore. 
The credo of Benin, henceforth to be a State where the rule of law is 
paramount, is respect for, and the promotion and defence of, human rights and 
the rights of peoples. That is why we support the 1993 convening of a World 
Conference on Human Rights and are already participating actively in the 
Preparations for that high-level Conference. 
It is necessary to promote social development if we are to promote, 
protect and defend human rights. To the hungry, human rights can mean little 
if nothing is done to improve health care and education, to eliminate hunger 
and wretchedness, and to improve housing and the quality of life in short, 
to achieve greater well-being. That is why my country welcomes the decision 
to convene a world summit for social development in 1995; this will enshrine 
the human dimension of development. 
I wish on behalf of the Government and the people of Benin to pay tribute 
to all nations, large and small, that have shown unswerving support and 
friendship for my country, particularly in the past two years, and that have 
supported and encouraged democratic renewal in Benin: the political, economic 
and moral rebirth of my country. 
I pay a special tribute to friendly agencies, bodies and Governments for 
their continued cooperation as we ponder, evaluate, organize and take 
decisions on all aspects of the lasting economic and social recovery of Benin, 
and for all they did to prepare for, coordinate, organize and hold the 
round-table meeting of partners in the economic and social development of the 
Republic of Benin, which took place at Geneva on 2 and 3 April 1992. 
It is my great hope that the forty-seventh session of the General 
Assembly will achieve a consensus acceptable to all in the negotiations on the 
restructuring of the United Nations system and the strengthening of the 
Organization's role in promoting international economic cooperation and 
consolidating our achievements in peace-keeping and international security. I 
also hope that it will show our peoples that it is still working for 
solidarity, partnership for development and hope. 